Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed July 25th, 2022 has been entered. Claims 1-3, 5-13 and 15-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed April 26th, 2022.
Claim Objections
Claim 13 and 21 objected to because of the following informalities:  
In claim 13 line 2, “…controller is transmit…” should read “…controller transmits…”. 
In claim 21 line 1, “…a same rotational…” should read “…at same rotational…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro-Ludena et al. (US 11,192,633).	
Regarding claim 1, Moro-Ludena et al. ‘633 teaches (figures 1A-10) an apparatus comprising:
	a vibration level detector to determine a vibration level of a frame of a vehicle based on data received from a sensor of the vehicle (100), the vehicle including a first rotor/propeller (104-1) and a second rotor/propeller (104-6) (Col. 14 Lines 33-40; Col. 26 Lines 11-21; components of aerial vehicle control system (1000) detect and determine a vibration level);
	a rotor operation analyzer (rotor operation analyzer is a part of aerial vehicle control system; Col. 15 Lines 44-48) to:
		identify a rotational phase of the first rotor as being in phase with a rotational phase of the second rotor (Col. 15 Lines 11-12; rotational phases of the first and second rotors are in phase when variables measuring the phase are similar); and
		generate, based on the vibration level, an instruction to the rotational phase of the first rotor and the second rotor (Col. 15 Lines 49-55); and
	a communicator/ network interface (1016) to transmit the instruction to a controller/propulsion mechanism controller (1004) of the first rotor to cause the controller to adjust the rotational phase of the first rotor (Col. 15 Lines 36-55; Col. 26 Lines 4-11, 39-47)
	but it is silent about a rotor operation analyzer to:
	generate, based on the vibration level, an instruction to cause the rotational phase of the first rotor to be out-of-phase with the rotational phase of the second rotor.
	However, Moro-Ludena et al. ‘633 further teaches (figures 1A-10) various combinations or orientations of phases of propellers (104) may be used based at least in part on the desired modification, including but not limited to reduction, minimization, increase, and/or inducement, of vibrations and forces affecting all or a portion of an aerial vehicle, for example, various other combinations or orientations of phases of propellers (e.g., rotors in two different phases) may substantially cancel out vibrations and forces for the aerial vehicle as a whole (Col. 6 Lines 27-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Moro-Ludena et al. ‘633 to configure a rotor operation analyzer to:
	generate, based on the vibration level, an instruction to cause the rotational phase of the first rotor to be out-of-phase with the rotational phase of the second rotor.
One of ordinary skill in art would recognize that doing so would reduce vibration of an apparatus/aerial vehicle.
Regarding claim 2, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus, wherein the vibration level detector is to determine the vibration level by performing a comparison of the data received from the sensor to a vibration level threshold (Col. 14 Lines 55-67).
Regarding claim 3, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the instruction is to cause the controller to adjust a rotational speed of the first rotor (Col. 15 Lines 49-55).
Regarding claim 5, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus further including a vehicle performance analyzer to analyze vehicle performance data, the rotor operation analyzer to generate the instruction based on the vehicle performance data (Col. 26 Lines 57-67; accelerometer and other sensors provide vehicle performance data which are utilized to control functions or operations related to adjusting phases of propellers/rotors).
	Regarding claim 6, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the rotor operation analyzer is to generate the instruction based on the vehicle performance data indicative of a flight stage of the vehicle (Col. 15 Lines 9-25; Col. 26 Lines 57-67; vehicle performance data reflects flight stage of the vehicle).
Regarding claim 7, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the vibration level detector is to determine a second vibration level of the frame based on data received from the sensor after transmission of the instruction to the controller of the first rotor, the rotor operation analyzer to generate a second instruction to cause the controller to one of maintain or adjust the rotational phase of the first rotor based on the second vibration level (Col. 15 Line 67; Col 16 Lines 1-5).
Regarding claim 8, Moro-Ludena et al. ‘633 teaches (figures 1A-10) an apparatus comprising:
a sensor to generate sensor data during operation of a first rotor/propeller (104-1) and a second rotor (104-6) of a vehicle (100) (Col. 14 Lines 33-40; Col. 26 Lines 11-21); and 
a controller/aerial vehicle control system (1000) to:
	determine a vibration level of at least a portion of the vehicle based on the sensor data (Col. 14 Lines 33-40; Col. 26 Lines 11-21; components of aerial vehicle control system (1000) detect and determine a vibration level; and
	in response to the vibration level exceeding a threshold, transmit an instruction to the first rotor to cause a radial position of a blade of the first rotor to be adjusted (Col. 15 Lines 36-55; Col. 26 Lines 4-11) but it is silent about
in response to the vibration level exceeding a threshold, transmit an instruction to the first rotor to cause a radial position of a blade of the first rotor to be adjusted to desynchronize a rotational phase of the first rotor relative to a rotational phase of the second rotor.
However, Moro-Ludena et al. ‘633 further teaches (figures 1A-10) various combinations or orientations of phases of propellers (104) may be used based at least in part on the desired modification, including but not limited to reduction, minimization, increase, and/or inducement, of vibrations and forces affecting all or a portion of an aerial vehicle, for example, various other combinations or orientations of phases of propellers (e.g., rotors in two different phases) may substantially cancel out vibrations and forces for the aerial vehicle as a whole (Col. 6 Lines 27-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Moro-Ludena et al. ‘633 to configure a controller to:
in response to the vibration level exceeding a threshold, transmit an instruction to the first rotor to cause a radial position of a blade of the first rotor to be adjusted to desynchronize a rotational phase of the first rotor relative to a rotational phase of the second rotor.
One of ordinary skill in art would recognize that doing so would reduce vibration of an apparatus/aerial vehicle.
Regarding claim 9, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the sensor is coupled to a frame of the vehicle proximate to at least one of the first rotor or the second rotor (Col. 14 Lines 44-54).
Regarding claim 10, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the sensor is a first sensor and further including a second sensor/state estimator to generate data indicative of a rotational speed of the first rotor (Col. 15 Lines 13-25).
Regarding claim 11, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the vibration level is associated with a first time, and the controller is to determine the vibration level of the vehicle based on sensor data generated during the operation of the first rotor at a second time when the rotational phase of the first rotor and the rotational phase of the second rotor are desynchronized (Col. 15 Lines 36-67; Col. 26 Lines 4-31; vibration levels are initially determined based on which the rotor phases are adjusted).
Regarding claim 12, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the instruction is a first instruction, the adjustment to the radial position of the blade is a first adjustment to a first operational parameter of the first rotor, and the controller is to generate a second instruction including a second adjustment to the first operational parameter or a second operational parameter of the first rotor, the second adjustment different from the first adjustment (Col. 15 Line 67; Col 16 Lines 1-5; phases of each rotor/propeller is determined and adjusted, as needed, independently).
Regarding claim 13, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the controller transmits a second instruction to the second rotor to one of maintain or adjust an operational parameter of the second rotor based on the vibration level and the first instruction (Col. 15 Lines 9-25; phases of each rotor/propeller is determined and adjusted, as needed, independently).
Regarding claim 15, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the controller is to generate the instruction based on the vibration level and performance data for the vehicle during operation of the first rotor (Col. 15 Lines 9-60; Col. 26 Lines 57-67; accelerometer and other sensors provide vehicle performance data which are utilized to control functions or operations related to adjusting phases of propellers/rotors).
Regarding claim 16, Moro-Ludena et al. ‘633 teaches (figures 1A-10) an apparatus comprising:
a rotor operation analyzer (rotor operation analyzer is a part of aerial vehicle control system; Col. 15 Lines 44-48) to:
determine an operational parameter of a first rotor/propeller (104-1) of an aircraft/vehicle (100) based on the vibration of a frame of the aircraft (Col. 15 Lines 9-25; Col. 26 Lines 11-31; components of aerial vehicle control system (1000) determine an operational parameter); and
a communicator/ network interface (1016) to transmit an instruction including the operational parameter to the first rotor (Col. 15 Lines 36-55; Col. 26 Lines 4-11)
but it is silent about the operational parameter to cause the first rotor to rotate out of phase relative to a second rotor of the aircraft.
However, Moro-Ludena et al. ‘633 further teaches (figures 1A-10) various combinations or orientations of phases of propellers (104) may be used based at least in part on the desired modification, including but not limited to reduction, minimization, increase, and/or inducement, of vibrations and forces affecting all or a portion of an aerial vehicle, for example, various other combinations or orientations of phases of propellers (e.g., rotors in two different phases) may substantially cancel out vibrations and forces for the aerial vehicle as a whole (Col. 6 Lines 27-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Moro-Ludena et al. ‘633 to configure the operational parameter to cause the first rotor to rotate out of phase relative to a second rotor of the aircraft
One of ordinary skill in art would recognize that doing so would reduce vibration of an apparatus/aerial vehicle.
Regarding claim 17, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the rotor operation analyzer is to determine the operational parameter based on a rotational speed of the first rotor during operation of the first rotor (Col. 15 Lines 17-22, 49-55).
Regarding claim 18, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the rotor operation analyzer is to determine the operational parameter based on an operational state of the aircraft (Col. 26 Lines 57-67; accelerometer and other sensors provide operational state of the aircraft which are utilized to determine the operational parameter).
Regarding claim 19, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the rotor operation analyzer is to determine an operational parameter for the second rotor based on the operational parameter for the first rotor (Col. 15 Lines 9-25; phases of each rotor/propeller is determined and adjusted, as needed, independently).
Regarding claim 20, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) the apparatus wherein the rotor operation analyzer is to determine the operational parameter to change the vibration of the frame (Col. 15 Lines 9-66).
Regarding claim 21, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) wherein the rotor operation analyzer is to generate an instruction to cause the first rotor and the second rotor to operate at same rotational speed when the rotational phase of the first rotor is out-of-phase with the rotational phase of the second rotor (Col. 15 Lines 9-25; speed of each rotor/propeller is determined and adjusted, as needed, independently).
Regarding claim 22, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) wherein the controller is to cause the blade of the first rotor and a blade of the second rotor to rotate in a same rotational direction (Col. 15 Lines 9-25; rotational direction of each rotor/propeller is determined and adjusted, as needed, independently).
Regarding claim 23, modified Moro-Ludena et al. ‘633 teaches (figures 1A-10) wherein the rotor operation analyzer is to determine the operational parameter for the first rotor based on a resonant vibration frequency of the frame of the aircraft (Col. 14 Lines 34-67; operational parameters are determined with reference to predetermined parameters and resonant/natural vibration frequency are predetermined).
Response to Arguments
Applicant’s arguments, filed July 25th, 2022, with respect to the rejection(s) of claim(s) 1, 8 and 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as explained in rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                                                                                                                                                                                                              

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/21/2022